SHEVIN, J.,
specially concurring.
I am required to concur in this court’s affirmance because, as the Second District found in Sulkowski v. Sulkowski, 561 So.2d 416, 419 (Fla. 2d DCA 1990), “[failure to acquaint oneself with the requirements of a judicial sale cannot constitute an adequate cause to set aside the sale.” I write especially because I find that the procedure in the clerk’s office of accepting plaintiffs’ attorneys trust account checks, but declining defendants’ attorneys trust account checks, is inequitable. This practice should be reconsidered.